Citation Nr: 0713497	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-40 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for status post L4-5 
laminectomy and discectomy with pain and L5-S1 disc 
herniation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In his October 2004 substantive appeal, the veteran requested 
that he be scheduled for a Travel Board hearing before a 
Veterans Law Judge.  The veteran withdrew this request in 
December 2006.  See 38 C.F.R. § 20.704(e) (2006).


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issue on appeal.

2.  The competent evidence of record does not indicate that 
the veteran's back disability was caused or aggravated by his 
service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of a letter sent to the veteran in 
January 2003.  This letter advised the veteran of the 
information necessary to substantiate his claims and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This letter also implicitly told the 
claimant to provide any relevant evidence in his possession.  
See 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  A March 2006 letter 
notified the veteran of the information and evidence 
necessary to establish a disability rating and an effective 
date from which payment shall begin.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, VA medical records, 
private medical records, and a June 2003 VA examination 
report.  Therefore, the duty to notify and assist having been 
met by the RO to the extent possible, the Board turns to the 
analysis of the veteran's claim on the merits.

Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for direct service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  To prevail on 
the issue of service connection, there must be (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

In the present case, the veteran has requested service 
connection for a back disability that is status post L4-5 
laminectomy and discectomy with pain and L5-S1 disc 
herniation.  He contends that his injury was incurred when he 
fell onto an ice cream machine during a fight in service.  
The Board notes that the veteran has submitted multiple 
medical records confirming his current disability.  The Board 
further notes that the veteran is service-connected for 
lacerations that were incurred as a result of the in-service 
injury.  However, because there is no nexus opinion linking 
the in-service injury to the current disability, service 
connection must be denied.

Of all the evidence of record, only the June 2003 VA 
examination report contains a doctor's opinion on whether the 
veteran's current back disability is linked to his military 
service.  The examiner opined that there is insufficient 
medical documentation to relate the veteran's back condition 
to the left posterior scapular lacerations for which the 
veteran is service-connected.  The examiner noted that there 
was no mention of a back injury in the March 1975 service 
medical record that notes the veteran's lacerations, and that 
the only confirmation of a back injury comes from the 
veteran's own testimony, in which he described "wrenching" 
his back when he fell.  

The examiner stated that, judging from the appearance of the 
scar residuals, it is possible that the veteran struck the 
machine with a considerable force that was sufficient to 
widely disrupt the soft tissue of the shoulder and a force 
also sufficient to torque the trunk spine.  However, the fact 
that the veteran did not seek medical attention for a lower 
back injury made the examiner unable to establish a causal 
relationship between the 1975 fall injury and the current 
lumbar condition.

The Board finds this opinion to be highly probative to the 
issue at hand, as it was offered by a medical expert with the 
proper training to render the requested opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  This opinion 
is also based on both a review of the veteran's medical 
history and physical examination of the veteran.  The veteran 
has argued that the examiner's opinion potentially supports 
his claim, as it states that it is possible the veteran's 
current back disability could have been caused by the in-
service accident.  However, the Board finds this language to 
be too speculative to constitute a supporting medical 
opinion.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
any supportive value in the examiner's opinion is more than 
negated by the ultimate conclusion that a causal relationship 
between the 1975 fall and the current lumbar condition cannot 
be established.

The only nexus opinion that contradicts the examiner's 
conclusion comes from the veteran himself.  As a layperson, 
however the veteran is not qualified to offer an opinion on a 
question of medical diagnosis or medical causation, and so 
his stated belief that his current back disability is related 
to his military service is lacking in probative value.  

The Board notes that further information in the claims file 
supports the Board's determination.  First, the veteran did 
not complain of a back injury on separation.  Furthermore, 
according to his December 1992 private medical records, the 
veteran sought treatment for his back after injuring it while 
lifting a generator at work in October 1992.  The veteran did 
not mention an in-service back injury, but he did state that 
he had a history of a back strain four years prior to the 
October 1992 injury.  Given that the veteran made these 
comments for the purpose of seeking medical treatment from 
his physician, the Board finds them highly probative to the 
nexus issue.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for status post L4-5 
laminectomy and discectomy with pain and L5-S1 disc 
herniation is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


